     Case 1:20-cr-00001-RDA Document 15 Filed 06/17/20 Page 1 of 3 PageID# 58




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA                     :
                                             :
v.                                           :              Case No. 1:20-CR-0001
                                             :
NASSER LATIF,                                :              Judge Rossie D. Alston, Jr.
a.k.a. “John Latif,”                         :
                                             :
        Defendant                            :


               CONSENT MOTION TO CONTINUE SENTENCING DATE

        On April 2, 2020, defendant Latif and the United States jointly moved to continue Mr.

Latif’s sentencing date for ninety days, until July 17, 2020. The Court granted the joint motion on

April 2, 2020 (Dkt 14).

        The defendant, with the consent of the United States, hereby requests that Mr. Latif’s

sentencing date be continued for an additional approximate 90 days, until October 14, 2020 or

October 16, 2020, as is convenient for the Court.

        In support of the initial joint motion to continue sentencing (Dkt 13), the parties noted

defendant’s entry of a guilty plea without being formally charged, his compliance with all aspects

of supervision, his age, and numerous health problems resulting in a compromised immune system.

These health factors placed him in the Center for Disease Control and Prevention’s category of

those who are most at risk to contract, and die from, the COVID-19 disease. With the subsequent

spread of the COVID-19 virus in federal prison facilities, Mr. Latif’s risk of infection is even

greater now. There continues to be no urgency in bringing the defendant, counsel, the Court, and

others in for a sentencing hearing in this matter, and Mr. Latif does not pose a risk of flight or

danger to the community.

                                                 1
  Case 1:20-cr-00001-RDA Document 15 Filed 06/17/20 Page 2 of 3 PageID# 59




       Accordingly, the government and Mr. Latif jointly move the Court to continue his

sentencing hearing for an additional ninety days, to October 14, 2020 or October 16, 2020.

       A proposed order is attached for the Court’s consideration.


                                                     /s/ David B. Smith
                                                    David B. Smith, VA Bar No. 25930
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel for Defendant Nasser Latif




                                               2
  Case 1:20-cr-00001-RDA Document 15 Filed 06/17/20 Page 3 of 3 PageID# 60




                                     Certificate of Service

        I hereby certify that on the 17th day of June, 2020, I electronically filed the foregoing
pleading and proposed order with the Clerk of Court using the CM/ECF system, which will send
a notification of such filing (NEF) to the following CM/ECF user(s):

              AUSA Katherine Rumbaugh [Katherine.Rumbaugh@usdoj.gov]
              AUSA Bibeane Metsch [Bibeane.Metsch@usdoj.gov]
              Office of the United States Attorney
              2100 Jamieson Avenue
              Alexandria, Virginia 22314

       And I hereby certify that I have mailed the document by United States mail, first class
postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                     /s/ David B. Smith
                                                    David B. Smith, VA Bar No. 25930
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel for Defendant Nasser Latif




                                               3
